 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    INTERNATIONAL MARKETS LIVE, INC.,                       Case No. 2:18-cv-02442-GMN-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      PROFIT CONNECT, et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on the parties’ Joint Stipulated Discovery Plan and
14   Proposed Scheduling Order Pursuant to FRCP 26(f) and Local Rule 26-1 (ECF No. 22), filed
15   March 22, 2019. The parties request a 365-day discovery period for two reasons: (1) to await a
16   decision on Defendant Silverstar Live Software, LLC’s Motion to Dismiss and (2) a 180-day
17   discovery period would be difficult for Defendant Eric Garrison and Profit Connect’s counsel to
18   meet because he is a solo practitioner. Id.
19          It appears the parties are indirectly requesting a stay of discovery pending a ruling on the
20   motion to dismiss. The Court therefore denies this request because the parties have failed to set
21   forth a sufficient basis in which to grant the requested 365-day discovery period. Should the
22   parties wish to stay discovery pending a ruling on a dispositive motion, the parties must file a
23   proper motion and explain why Court should grant the stay. Accordingly,
24   ...
25   ...
26   ...
27   ...
28
                                                          1
 1          IT IS HEREBY ORDERED that the parties’ Joint Stipulated Discovery Plan and

 2   Proposed Scheduling Order Pursuant to FRCP 26(f) and Local Rule 26-1 (ECF No. 22) is

 3   denied, without prejudice.

 4          Dated this 25th day of March, 2019.

 5

 6
                                                      GEORGE FOLEY, JR.
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
